Title: From James Madison to John Taylor, 20 September 1793
From: Madison, James
To: Taylor, John


Dear SirSepr. 20th. 1793
I informed you from Albemarle of the step taken with regard to the paper from you. Our distant friend under whose perusal it passed is quite in raptures with it, and augurs the best consequences from it, if its appearance be well timed. He thinks the present in every respect unpropitious, and that under any circumstances the critical moment would be about two or three weeks before the first monday in December. He thinks also that the effect will be the greater, if there be no indication of the quarter of the Union producing it; and in that point of view proposes to strike out the passage relating to the slaves, which however just in itself would be a signal for raising the cry of Virginianism agst. the publication. If you do not object to these circumstancial alterations they will be made. Be so good as to drop me a line on the subject as soon as you have an opportunity. Should none offer for a more direct conveyance, the post to Fredg. will be safe, and from thence it will be forwarded with care by Mr. J. Blair. I wish also to hear from you on the subject of another letter written from Albemarle. Adieu
J. M. Jr
